Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-12 have been examined and are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claims 1 and 9 that recite “port module, hyper packet module" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. module).

Claim Objections
Claims 1, 3, 9-11 are objected to because of the following informalities:  
Claim 1 recites “the hyper packet module configured to….send the packets to the corresponding port module”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip”).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “send the packets in which data error correcting, format conversion, and channel mapping has been performed to the corresponding port module.”

a hyper packet element,…”.
Claim 3 further recites “the first multiplexer element selects the packets in each of the port protocol processing logics in turn and stores the packets in the dynamic allocated multi-queue element…” Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip”).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “the first multiplexer element selects the packets in each of the port protocol processing logics in turn and stores the selected packets in the dynamic allocated multi-queue element…”

Claim 9 recites “the port module PORTu encodes and converts format of the packets and sends the packets to a hyper packet module HPu of the vth multi-port component;”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “the port module PORTu encodes and converts format of the received packets and sends the packets to a hyper packet module HPu of the vth multi-port component after coding and format conversion;”.

Claim 9 further recites “…and sends the packets to acorresponding hyper packet module HPv of the vth multi-port component;”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: and should be corrected to “…and sends the packets to a corresponding hyper packet module HPv of the vth multi-port component after performing column switching;” 
Claim 9 further recites “the hyper packet module HPv performs data error correcting, format conversion and channel mapping for the packets received from the network-on-chip, and sends the packets to the port module PORTv of the vth multi-port component; and the port module PORTv performs format conversion and protocol processing for the packets, and then sends the packets to a network router chip…”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip”).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “the hyper packet module HPv performs data error correcting, format conversion and channel mapping for the packets received from the network-on-chip, and sends the packets in which data error correcting, format conversion, and channel mapping has been performed to the port module PORTv of the vth multi-port component; and the port module PORTv performs format conversion and protocol processing for the packets, and then sends the packets in which format conversion and protocol processing has been performed to a network router chip…”

Claim 10 recites: “…wherein the port module PORTU encodes and converts format of the packets and sends the packets to a hyper packet module HPU of the uth multi-port component;” Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “the port module PORTu encodes and converts format of the received packets and sends the packets to a hyper packet module HPu of the vth multi-port component after coding and format conversion;”.
Claim 10 further recites “physical coding sublayer modules of the port module PORTu reorganizes and align the received packets and forwards the packets to corresponding data link level protocol submodules LLPx for processing; the data link level protocol submodules LLPx performs coding and error correcting for the packets, and sends the packets to a corresponding port protocol processing logic HPORTx in the hyper packet module HPU of the uth multi-port component; and the port protocol processing logic HPORTx sends the packets to a x*M*P+x*P+sth virtual channel shared buffer …”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets u reorganizes and align the received packets and forwards the reorganized and aligned packets to corresponding data link level protocol submodules LLPx for processing; the data link level protocol submodules LLPx performs coding and error correcting for the packets received from the physical coding sublayer submodules, and sends the packets in which coding and error correcting has been performed to a corresponding port protocol processing logic HPORTx in the hyper packet module HPU of the uth multi-port component; and the port protocol processing logic HPORTx sends the packets received from the data link level protocol subbmodules LLPx to a x*M*P+x*P+sth virtual channel shared buffer …”.
Claim 11 recites “…and sends the packets to acorresponding hyper packet module HPv of the vth multi-port component;”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: and should be corrected to “…and sends the packets to a corresponding hyper packet module HPv of the vth multi-port component after performing column switching;” 
the packets in a transmitting end virtual channel buffer of the network-on-chip, extracts the packets from a tth transmitting end virtual channel buffer VCt and sends the packets to a packet format gearboxes GBy in the hyper packet module HPv…” Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate packets, packets received from the network-on-chip).  For clarity, the examiner suggests adding additional information to define “the packets” such as for example: “the network-on-chip extracts the packets from the receiving end virtual channel buffer for the column switching, stores the extracted packets in a transmitting end virtual channel buffer of the network-on-chip, extracts the packets from a tth transmitting end virtual channel buffer VCt and sends the extracted packets from the tth transmitting end virtual channel buffer VCt to a packet format gearboxes GBy in the hyper packet module HPv…”

Claim 12 recites “the hyper packet module HPv performs data error correcting, format conversion and channel mapping for the packets received from the network-on-chip, and sends the packets to the port module PORTv of the vth multi-port component; and the port module PORTv performs format conversion and protocol processing for the packets, and then sends the packets to a network router chip…”. Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded v performs data error correcting, format conversion and channel mapping for the packets received from the network-on-chip, and sends the packets in which data error correcting, format conversion, and channel mapping has been performed to the port module PORTv of the vth multi-port component; and the port module PORTv performs format conversion and protocol processing for the packets, and then sends the packets in which format conversion and protocol processing has been performed to a network router chip…”

Claim 12 further recites “the hyper packet module HPv performs error correcting and channel mapping for the packets received from the network-on-chip, converts the packets into data link level protocol packets through the yth packet format gearboxes GBy, and sends the packets to the data link level protocol submodule LLPy in the port module PORTv of the vth multi-port component; the data link level protocol submodule LLPy parses the packets, and sends the packets to the physical coding sublayer submodule in the port module PORTv; and the physical coding sublayer submodule reorganizes and aligns the packets, and then sends the packets to the network router chip or network interface chip of the next level via the high speed serializer/deserializer” Examiner notes that there can be confusion as to which packets are being referred to, as the previous claim language indicates multiple different types of packets (i.e. received packets, encoded and formatted packets, data link level packets, legitimate v performs error correcting and channel mapping for the packets received from the network-on-chip, converts the packets in which error correcting and channel mapping has been performed into data link level protocol packets through the yth packet format gearboxes GBy, and sends the data link level protocol packets to the data link level protocol submodule LLPy in the port module PORTv of the vth multi-port component; the data link level protocol submodule LLPy parses the received data link level protocol packets, and sends the parsed packets to the physical coding sublayer submodule in the port module PORTv; and the physical coding sublayer submodule reorganizes and aligns the packets received from the physical coding sublayer submodule, and then sends the reorganized and aligned packets to the network router chip or network interface chip of the next level via the high speed serializer/deserializer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites “the multi-port component comprises a port module and a hyper packet module;”. It is vague and unclear what “the multi-port component” is being referred to, as the claims previously indicate “K multi-port components”, which is indicative of a plurality of multi-port components”.
Claim 1 further recites “the port module configured to….send the packets sent by the corresponding hyper packet module to the network-on-chip”.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous indication of packets being sent by the corresponding hyper packet module.  Furthermore, it is unclear if “the packets sent by the corresponding hyper packet module” is received at the port module.

Claim 2 recites “…respectively connected with the hyper packet modules via the M data link level protocol submodules…” There is insufficient antecedent basis for this limitation in the claim, as there is no previous indication of a plurality of hyper packet modules”.
Claims 3-8 are rejected for having the same limitations as claims 1-2 above.


Claim 9 recites “a deadlock avoidance method for the hierarchical switching fabric for ultra high radix network routers, comprising: a port module…network-on-receive packets at a port module PORTu of a uth multi-port component
Claims 10-12 are rejected for having the same limitations as claim 9 above.

Claim 12 further recites: “the hyper packet module HPv performs error correcting and channel mapping for the packets received from the network-on-chip, converts the packets into data link level protocol packets through the yth packet format gearboxes GBy, and sends the packets to the data link level protocol submodule LLPy in the port module PORTv of the vth multi-port component; the data link level protocol submodule LLPy parses the packets, and sends the packets to the physical coding sublayer submodule in the port module PORTv; and the physical coding sublayer submodule reorganizes and aligns the packets, and then sends the packets to the network router chip or network interface chip of the next level via the high speed serializer/deserializer”.


Allowable Subject Matter
Claims 1-12 are currently rejected under 112(b), but would be allowable if rewritten to overcome the current 112(b) rejections without changing the current scope of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0053002 A1 to Heidelberger et al., directed to a switch connected Dragonfly network
US 2018/0183703 A1 to Xiang et al., directed to distributed computing using high-radix router using an adaptive routing algorithm to prevent deadlock
US 2017/0353401 A1 to Kim et al., directed to a Dragonfly processor interconnect network coupling a plurality of routers, processor nodes, and terminal nodes
US 9,660,942 B2 to Kumar, directed to network-on-chip design with associated input and output ports and virtual channels
US 9,137,143 B2 to Parker et al., directed to adaptive routing in a Dragonfly Processor Interconnect Network

US 8,204,045 B2 to Berman, directed to a fibre channel switching system for interconnection of a plurality of port control modules to a switch core


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENKEY VAN/Primary Examiner, Art Unit 2477